Citation Nr: 0618060	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for blood clots in the 
legs.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disability of the right hand, claimed to have resulted from 
VA medical treatment.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active service from June 1954 to October 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 1999, June 2001 
and December 2001 by the Department of Veterans Affairs (VA) 
Phoenix, Arizona, Regional Office (RO).  The RO denied the 
claims listed on the title page of the decision.

This case was remanded in September 2003 and again in August 
2004 for additional development and adjudicative action.  The 
case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  The more probative evidence is against a finding that the 
veteran has a low back disorder due to service.

2.  The more probative evidence is against a finding that the 
veteran has hearing loss due to service.

3.  The more probative evidence is against a finding that the 
veteran has an eye disorder due to service.

4.  The more probative evidence is against a finding that the 
veteran has blood clots in the legs due to service.

5.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability of 
the right upper extremity as the result of June and September 
1995 surgeries where such care or treatment involved 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault or establish an event 
that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2005).

3.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  Blood clots in the legs were not incurred in or 
aggravated by service, nor may they be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

5.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability associated with the 
right upper extremity have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letter dated in September 2004, VA advised the veteran of 
the essential elements of the VCAA.  VA informed the veteran 
that it would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims for service 
connection and for entitlement to compensation under 
38 U.S.C.A. § 1151, but that he must provide enough 
information so that VA could request any relevant records.  
It told him that it was responsible for obtaining any 
evidence held by a government agency.  The veteran was 
informed of the types of evidence needed in a claim for 
service connection and a claim for compensation under 
38 U.S.C.A. § 1151.  VA also informed the veteran to submit 
any evidence in his possession that pertained to the claims.  
Thus, the September 2004 letter therefore provided the notice 
of all four elements that were discussed above.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Initially, it must be 
noted that the veteran filed his claims for service 
connection prior to the passage of the VCAA and thus a VCAA-
compliant letter could not be provided to the veteran prior 
to the initial consideration of his claim.  However, VA 
provided him with a letter in October 1999 that informed the 
veteran of the evidence necessary to establish a well-
grounded claim for service connection.  The types of evidence 
that VA stated were needed for a well-grounded claim are the 
same types of evidence that were described in the September 
2004 letter.  In that October 1999 letter, VA also stated 
that if the veteran's claims were well grounded, VA could 
assist him with obtaining evidence.  Thus, prior to initial 
consideration of the claims for service connection, the 
veteran had an idea of the types of evidence needed to 
substantiate his claims.  

Regardless, following issuance of the letter, the veteran 
responded stating that VA had all of the evidence.  VA then 
obtained that evidence.  Thus, the veteran had an opportunity 
to participate in the adjudicatory process after the notice 
was given, and the case was then readjudicated by the RO when 
it issued a supplemental statement of the case in October 
2005.  For these reasons, the veteran has not been prejudiced 
by the timing of a fully-compliant VCAA letter.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board has concluded that the 
preponderance of the evidence is against these claims.  Thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned has therefore been rendered 
moot.  

VA has obtained VA medical records, the records from the 
Social Security Administration, and private medical records.  
VA made multiple requests with the National Personnel Records 
Center (NPRC) to obtain the veteran's service medical 
records.  The NPRC indicated that the veteran's records were 
likely burned in the 1973 fire at the center, and VA 
attempted to try alternative ways to obtain those records 
without success.  VA provided the veteran with an examination 
in connection with the claim for entitlement to compensation 
under 38 U.S.C.A. § 1151.  VA did not provide the veteran 
with an examination in connection with his claims for service 
connection, which was not required based upon the statute.  
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, the 
evidence does not indicate that the disabilities may be 
associated with the veteran's active service, which will be 
discussed in more detail below.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection for 
arthritis and sensorineural hearing loss may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, it must be noted that in a case where the service 
medical records are presumed destroyed, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider the benefit-of-the-doubt rule, which it has in this 
case.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A.  Low back disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a low back disorder.  The 
veteran has asserted that he injured his back in service when 
he fell off a rope and was diagnosed with a sprain.  He 
states that his back bothered him from that time until he was 
discharged from service.  He denied any post service back 
injury.  However, the post service medical records indicate 
that the veteran had multiple back injuries after service.  
For example, a May 1969 letter from a private physician shows 
that the veteran claimed he injured his back at work on 
January 6, 1967, and had had back pain since that time.  A 
May 1978 private medical record shows that the veteran was 
seen with pain and tenderness in the low back radiating into 
the right leg.  He reported he had fallen in June 1976 while 
walking on a sidewalk and landed right on his back.  He 
described having discomfort since that time.  

Private medical records in 1980 and 1981 show that the 
veteran sustained an injury to his leg and back in 1971, when 
he was pinned between a forklift and dumpster.  His left leg 
was fractured and was in a cast for a year.  The veteran 
reported that he had fallen "quite hard" on the ground, 
which was how he injured his back.  He stated his back had 
been bothering him since that time.  He was diagnosed with a 
herniated disc.  In one of the records, the veteran reported 
that from 1964 to 1971, he did not have any back problems, 
which contradicts other evidence of record.  

Thus, based upon the objective evidence of record, the 
veteran's sworn testimony in May 2002 was not accurate.  
There is an overwhelming amount of evidence in the record 
which would indicate that the veteran developed a low back 
disorder after his discharge from service.  The first showing 
of any back problems was in 1969, and at that time, the 
veteran attributed his back pain to a 1967 injury and not to 
service.  The Board accords his report at that time high 
probative value, as he made the statement in connection with 
treatment and prior to filing a claim for compensation 
benefits with VA.  From 1958 to 1967, there is no objective 
evidence of continuity of symptomatology of back pain, which 
weighs against the claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  Additionally, no medical professional has 
attributed the post service low back disorder to the 
veteran's service.  Thus, there is a lack of competent 
evidence of a nexus between the post service low back and 
service.  

The Board does not doubt the sincerity of the veteran's 
belief that he developed a low back disorder while in 
service.  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain, 11 Vet. App. at 127; see 
also Routen, 10 Vet. App. at 186.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disorder, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.



B.  Hearing loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2005), 
which provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss 
disability.  The Board notes that a May 1995 VA audiological 
evaluation report shows that the veteran has a bilateral 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  Thus, the Board will concede that he has a current 
disability.

At the May 2002 hearing, the veteran testified that he had 
hearing loss in service as a result of being exposed to 
gunfire.  He stated he was provided with hearing aids during 
service and was warned at the time he was discharged from 
service that he could have hearing loss following service.  
The veteran stated he received treatment for hearing loss 
soon after service.  He was unable to obtain those records.  

While the veteran is competent to report he noticed decreased 
hearing in service, he is not competent to state he had a 
hearing loss disability at that time.  His testimony that he 
was provided with hearing aids in service is refuted by 
objective medical evidence in the claims file.  A September 
1981 private medical record shows that the veteran denied 
hearing loss and tinnitus.  Thus, more than 20 years after 
the veteran was discharged from service, he denied any 
hearing loss.  This is evidence against a finding that 
hearing loss may have been manifested to a compensable degree 
within one year following discharge from service.  The first 
showing of objective hearing loss in the records was in a 
March 1995 VA outpatient treatment report.  This is more than 
30 years following the veteran's discharge from service and 
weighs against the claim.  See Maxson, supra.  

Additionally, the Board notes that there is a lack of 
objective evidence of continuity of symptomatology of hearing 
loss between the veteran's discharge from service in 1958 and 
the 1995 VA treatment medical record.  Further, no competent 
professional has attributed the post service diagnosis of 
bilateral hearing loss to the veteran's service.  

The Board does not doubt the sincerity of the veteran's 
belief that he developed bilateral hearing loss from noise 
exposure in service.  However, as a lay person without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or the 
origins of a specific disability.  See Bostain, 11 Vet. App. 
at 127; see also Routen, 10 Vet. App. at 186.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

C.  Eye disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a bilateral eye disorder.  
At the May 2002 hearing, the veteran testified that he had 
been treated for blurry vision while in service.  He stated 
he was diagnosed with a "cross eye" and provided glasses 
for such problem.  The veteran stated he had had problems 
with his eyes ever since.  

While the veteran is competent to report he noticed blurry 
vision in service, he is not competent to state he had a 
"cross eye" at that time.  The post service medical records 
show that the veteran's eyes were found to be normal in 1980, 
1981 and 1985.  For example, an April 1980 private medical 
record shows that examination of the eye revealed they 
responded normal to light and distance.  A September 1981 
private medical record shows that examination of the eyes 
revealed the pupils equally reactive to light and 
accommodation.  Fundus was benign for hemorrhages or 
exudates.  Disks were flat.  Similarly, a June 1985 private 
medical record shows that the veteran was noted to be wearing 
glasses.  Pupils were equal and reactive to light and 
accommodation.  Extraocular muscles were intact, and sclerae 
were within normal limits.  Conjunctivae were injected 
bilateral, nasolacrimal ducts were patent bilaterally, and 
good red reflexes were seen bilaterally.  Fundi were within 
normal limits upon examination.  

Such records establish that after more than 20 years, the 
veteran was not shown to have an eye disorder of the right or 
the left eye.  The first showing of objective evidence of an 
eye disorder was in a December 1996 private medical record, 
which shows that the veteran underwent surgery for cataracts 
in the right eye.  He subsequently underwent surgery for 
cataracts in the left eye in April 1997.  This is more than 
30 years following the veteran's discharge from service and 
weighs against the veteran's claim.  See Maxson, supra.  The 
post service medical records show the veteran has received 
multiple diagnoses of eye disorders, such as pseudophakia, 
dry eyes, and dermatocalasis of both eyes, and choroidal 
nevus of the left eye.  

Additionally, the Board notes that there is a lack of 
objective evidence of continuity of symptomatology of an eye 
disorder between the veteran's discharge from service in 1958 
and the 1995 VA treatment medical record.  Further, no 
competent professional has attributed the post service 
diagnoses of eye disorders to the veteran's service.  

The Board does not doubt the sincerity of the veteran's 
belief that he developed an eye disorder in service.  
However, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain, 11 Vet. App. at 127; see 
also Routen, 10 Vet. App. at 186.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for an eye disorder, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 
1 Vet. App. at 55.

D.  Blood clots in the legs

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for blood clots in the legs.  
At the May 2002 hearing, the veteran testified that he had 
been treated for leg problems in service and was told by a 
doctor that it was due to the boots he had to wear.  He 
stated he had bone taken out of his left leg due to an 
infection while in service and was treated for his legs 
within two years after his discharge from service.

A December 1974 private medical record shows the veteran was 
diagnosed with chronic osteomyelitis.  Private medical 
records, dated in 1980, show that the veteran sustained an 
injury to his left leg in April 1971, when he was working 
between a dumpster and forklift.  The person using the 
forklift accidentally pinned the veteran to the dumpster, 
which fractured his left leg, and he was in a cast for 
approximately one year.  A June 1985 private medical record 
shows the veteran was diagnosed with chronic osteomyelitis.  
A separate June 1985 private medical record shows the veteran 
was seen for swelling of the left leg.  The veteran reported 
he had injured his left leg in 1971, and that his leg had 
bothered him ever since.  He noted he had a bone chip removed 
from the injured left leg.  The veteran was first diagnosed 
with thrombophlebitis in February 1996 and deep vein 
thrombosis in March 1996.

The veteran has alleged having undergone treatment and 
surgery in his left leg while in service; however, there is 
objective evidence following service that shows the veteran 
underwent surgery in 1971, which is described similarly to 
that which he stated occurred in service (at the May 2002 
hearing).  Regardless, the veteran is not competent to allege 
he had blood clots in service, as that requires a medical 
opinion.  

The objective records in the claims file show that the 
veteran was not diagnosed with a vein problem with his legs 
until 1996, which is more than 30 years following the 
veteran's discharge from service and weighs against the 
claim.  See Maxson, supra.  Thus, there is a lack of 
continuity of symptomatology of blood clots in the legs 
between the veteran's discharge from service in 1958 and the 
1995 VA treatment medical record.  Further, no competent 
professional has attributed the post service diagnoses of 
deep vein thrombosis to the veteran's service.  

The Board does not doubt the sincerity of the veteran's 
belief that he developed blood clots in his legs in service.  
However, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain, 11 Vet. App. at 127; see 
also Routen, 10 Vet. App. at 186.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for blood clots in the legs, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

III.  Compensation under 38 U.S.C.A. § 1151

At the May 2002 hearing, the veteran stated that a bottle 
exploded in his right hand for which he had to undergo 
surgery at VA.  He stated he had two surgeries at two, 
different VA medical centers and that his right hand has 
developed an additional disability.

When a veteran suffers additional disability or death as the 
result of hospital care, medical or surgical treatment, or an 
examination furnished by the VA, benefits are payable in the 
same manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude compensation 
in the absence of negligence or other fault on the part of 
VA, or an event not reasonably foreseeable.  Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The veteran's claim that 
gave rise to this appeal was filed after October 1, 1997, and 
thus only the new law applies to his claim.

A disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility, and the proximate cause 
of the disability or death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151(a)(1)(A), (B) (West 2002).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(2005).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See id. at 
(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  Id. at (c)(2).  Second, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  Id. at (c)(3).  
"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or treatment administered.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of right upper extremity surgeries.  
Initially, it must be noted that the surgeries involved were 
conducted in June 1995 and September 1995.  However, prior to 
these surgeries, the veteran had been treated for right upper 
extremity problems and had complained of numbness and lack of 
grip strength at least 15 years prior to the VA surgeries.  
For example, an August 1978 private medical record shows that 
the veteran reported he had sustained an injury to his right 
wrist in 1969 when it was cut by Coke bottle (the veteran 
worked for Coca Cola).  The veteran was treated at an 
emergency room and later developed weakness and numbness.  He 
subsequently underwent exploration of the wrist, which did 
not improve his symptoms.  He underwent another exploration 
three years prior (approximately 1975) and still had no 
improvement.  The veteran described having persistent pain 
and weakness.  He was diagnosed with traumatic neuroma of the 
right wrist.  The veteran subsequently had the neuroma 
excised.

A May 1979 private medical record shows that the veteran was 
seen with complaints of hypesthesia, which extended over the 
volar aspect of his long and ring fingers and was unable to 
grasp or hold anything or feel any pressure in the palm of 
his right hand and thumb index.  A September 1983 private 
medical record shows that the veteran was diagnosed with 
right ulnar neuropathy.  A June 1985 private neurological 
examination revealed decreased sensory function of the entire 
right upper extremity.

As stated above, in order to prevail in his claim of 
entitlement to compensation under 38 U.S.C.A. 1151, the 
veteran must demonstrate that he has suffered additional 
disability as a result of hospital care, medical or surgical 
treatment furnished by VA, where such care or treatment 
involved carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault or establish 
an event that was not reasonably foreseeable.  

As stated above, the surgeries were conducted in June and 
September 1995.  The veteran had to undergo the initial 
surgery following an accident where a tool box had fallen 
onto his extended forearm and the veteran sustained a 
laceration of the skin to the underlying tendons.  The 
tendons were repaired surgically.  No complications were 
noted in the hospitalization summary report, and treatment 
records dated in July 1985 and August 1985 showed that the 
incision was healing.  The veteran underwent another surgery 
at a different VA medical center in September 1995 due to 
continued complaints of the inability to extend his index and 
long fingers.  The hospitalization summary report shows that 
the veteran had no complaints while recuperating from the 
surgery and that he was able to fire his flexors in all four 
fingers and fully extend his thumb.  The examiner stated the 
veteran was "stable."

An October 1997 private medical record shows that the veteran 
was seen for continued complaints in the right upper 
extremity.  The examiner stated that there was no structural 
sign of any damage and that the veteran was structurally and 
neurologically intact.  

There has been a specific finding by a medical professional, 
who has reviewed the evidence of record and examined the 
veteran, that the veteran's current symptoms were a 
recognized result of surgical intervention and did not appear 
to stem from inappropriate surgical or medical treatment.  
The examiner recommended the veteran undergo a three-phase 
bone scan to evaluate the suspected reflex sympathetic 
dystrophy, noting that the veteran's distribution of pain did 
not clearly follow a peripheral nerve distribution.  The bone 
scan was negative.  The examiner stated that reflex 
sympathetic dystrophy was not confirmed.  He added that the 
bilateral median neuropathy would not have likely resulted 
from the hand surgery.  The examiner concluded that while the 
veteran had developed an additional disability, it did not 
appear to have resulted from fault of VA staff.  The examiner 
made these findings based upon review of the record, and 
there is no competent evidence to refute this determination.  
Without a finding of negligence, compensation under the 
provisions of 38 U.S.C.A. § 1151 cannot be granted.

Although the veteran has asserted that the 1995 surgeries 
caused an additional disability and implied that it was the 
result of negligence, there is no indication in the record to 
indicate that he has any specialized education, training, or 
experience on which to base his medical conclusion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, there is no competent and probative evidence of 
record that the veteran has suffered an additional disability 
as the result of June and September 1995 surgeries where such 
care or treatment involved carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
or establish an event that was not reasonably foreseeable.  
Based on the above reasons, the Board finds that the 
preponderance of the evidence is against the claim.  The 
benefit-of-the-doubt doctrine is not applicable where the 
clear weight of the evidence is against the claim.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a low back disorder, hearing loss, an 
eye disorder, and blood clots in the legs is denied.



Compensation under 38 U.S.C.A. § 1151 for a disability of the 
right hand, claimed to have resulted from VA medical 
treatment, is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


